ORDER
NICHOLAS KHOUDARY of EAST BRUNSWICK, who was admitted to the bar of this State in 1988, having pleaded guilty to the second count of an indictment filed in the United States District Court for the District of New Jersey, charging him with assisting in the structuring of a currency transaction to avoid filing an IRS-required currency transaction report, in violation of 31 U.S.C.A. § 5324(a)(3) and 18 U.S.C.A. § 2, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), NICHOLAS KHOUDARY is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*220ORDERED that NICHOLAS KHOUDARY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that NICHOLAS KHOUDARY comply with Rule 1:20-20 dealing with suspended attorneys.